Citation Nr: 0328233	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and Sandra Hall


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Cleveland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 1998, a statement of the case was issued in May 1999, 
and a substantive appeal was received in October 1999.  The 
veteran testified at a Board hearing at the RO.  

The RO previously denied service connection for PTSD by 
September 1994 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).  New evidence has since been associated with the 
claims file.  In its present adjudication, the RO decided the 
claim of service connection for PTSD on the merits and failed 
to apply the new and material evidence standard.  A 
previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Further, 
regardless of RO action, the Board is legally bound to decide 
the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  The 
matter of new and material evidence will is discussed fully 
below.

The Board notes that medical records not considered by the RO 
have been received.  Ordinarily, the Board cannot review 
evidence that has not yet been subject to RO consideration.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As the decision herein is 
favorable, however, such discrepancy in immaterial as it does 
not prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993) (holding that when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  See also Soyini, infra; 
Sabonis, infra.


FINDINGS OF FACT

1.  By September 1994 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; although he 
was notified of this decision that month and was issued a 
statement of the case in May 1995, he did not perfect a 
timely appeal.

2.  Evidence brought to VA's attention since the September 
1994 denial of service connection for PTSD is potentially 
probative of the issue at hand and is possibly so significant 
that it must be considered in order to decide fairly the 
merits of the claim.

3.  PTSD is shown to be related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence to warrant reopening the claim 
of service connection for PTSD has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

The veteran has not been afforded specific notice of the 
provisions of VCAA.  Further, he and his representative have 
not been notified of the evidence needed to establish the 
benefit sought, and he has not been advised regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Having reviewed the complete record, however, the 
Board believes that there is ample medical and other evidence 
of record upon which to decide the veteran's claim.  The 
Board is unaware of, and the veteran has not identified, any 
additional evidence that is necessary to make an informed 
decision on this issue.  Thus, the Board believes that all 
relevant evidence that is available has been obtained.  The 
veteran and his representative, moreover, have been accorded 
adequate opportunity to present evidence and argument on his 
behalf, including presenting testimony at a personal hearing 
before the undersigned.  Consequently, the Board concludes 
that although VA's statutory duty to assist the veteran has 
not been procedurally satisfied, the veteran has not been 
prejudiced by the foregoing omissions, particularly in view 
of the fact that the decision herein is favorable.  See 
Bernard, supra.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  As stated above, the decision 
herein is favorable, and further action on the part of VA 
would serve to burden VA with no benefit flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran's induction medical examination report dated in 
April 1969 is silent with respect to adverse psychiatric 
symptomatology.  Similarly, the corresponding report of 
medical history completed by the veteran is silent with 
respect to complaints of a psychiatric nature.

An October 1970 psychiatric examination report reflects that 
the veteran was exhibiting disciplinary problems to include 
missing formations and admitted drug use.  Apparently, he was 
hospitalized for drug withdrawal and responded poorly to 
punishment.  On mental status examination, he was fully 
oriented and alert.  His mood was neutral, and his speech was 
coherent.  There was no evidence of a thought disorder.  His 
insight was said to be limited.  The examining psychiatrist 
diagnosed passive aggressive personality disorder and opined 
that the veteran's condition was not amenable to treatment.  
He recommended that the veteran be separated from service.  

On October 1970 discharge medical examination report, the 
veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  (See generally Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) for an explanation of the military medical 
profile system).  On the corresponding report of medical 
history, the veteran denied symptomatology of a psychiatric 
nature, to include a "drug or narcotic habit."

The veteran's DA Form 20 reflects that he was stationed in 
Vietnam from January 1970 to November 1970.  His DD Form 214 
indicates that during service he was an automobile mechanic 
with the 548th Maintenance Company and that he was awarded 
the Vietnam Service Medal and Vietnam Campaign Medal.  Awards 
and decorations denoting combat are not reflected on the DD 
Form 214.

July 1985 VA medical records reflect a diagnosis of multiple 
drug abuse, drug dependence, amphetamines, and alcohol.  

August 1990 VA medical records indicate a diagnosis of 
alcohol and cocaine withdrawal.  Continuing alcohol, cocaine, 
and amphetamine dependency was noted.  

In April 1993, the veteran was diagnosed with bipolar 
disorder and alcohol dependence.  

In June 1994, the veteran filed a claim of service connection 
for PTSD.  By September 1994 rating decision, the RO denied 
service connection for PTSD.  The veteran was notified of the 
denial by letter dated that month.  He initiated an appeal, 
but failed to perfect a timely appeal, and that decision 
became final.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2003).  

In September 1995, the veteran again filed a claim of service 
connection for PTSD.  

August 1996 VA medical records reflect a diagnosis of PTSD.  
September and December 1996 VA medical records reflect a 
possible diagnosis of PTSD.

In May 1997, the veteran submitted a January 1993 VA progress 
not reflecting a diagnosis of major depression with suicidal 
ideation, panic attacks, and substance abuse to include 
alcohol.

In a written statement dated in May 1997, the veteran 
indicated that he recalled an incident in which a friend shot 
a Vietnamese farmer "just for the hell of it."  He stated 
that a friend's arm was blown off because the guard fell 
asleep on watch.  He recalled the smell of decaying bodies 
and asserted that he ran over a Vietnamese person with his 
truck because that person would not get out of the way.  The 
veteran also wrote "we killer [sic] our Barber [sic] in the 
wire during an attack of which the body count was 136."

A July 1997 comprehensive fee-basis psychiatric examination 
report reflects that the veteran began to exhibit psychiatric 
problems in Vietnam.  Following his discharge and return to 
the United States, he continued to demonstrate psychiatric 
problems to include excessive use of alcohol.  The examining 
psychiatrist noted that the veteran displayed feelings of 
guilt, symptoms consistent with PTSD, depressive signs and 
symptoms, and alcohol a drug abuse.  The psychiatric stated 
that he had reviewed the claims file.  He diagnosed PTSD of 
significant intensity, bipolar affective disorder, possible 
panic disorder secondary to major depressive episodes, a 
possible history of attention deficit disorder, a history of 
opoid addiction, and a history of alcoholism with sporadic 
binge drinking.  

By February 1998 rating decision, the RO denied service 
connection for PTSD.  

December 1998 VA medical records reflect a diagnosis of 
alcohol dependence a dysthymic disorder.

From January 1999 to March 1999, the veteran was hospitalized 
in a psychiatric residential rehabilitation treatment center.  
The discharge diagnosis was PTSD.

By August 1999 rating decision, the RO denied service 
connection for PTSD.

A written statement from the veteran's mother received in 
February 2000 indicated that the veteran was "easy going" 
before he left for Vietnam.  He was not the same upon his 
return, and according to her, as time went on, the veteran 
became increasingly nervous and irritable.  In 1973, after 
his father's death, the veteran began experiencing nightmares 
and would scream during the night.  Airplanes and helicopters 
began to bother him and when they flew overhead, he would 
become agitated.  Eventually, his panic attacks and 
depression increased in severity.  

In a written statement received in July 2000, the veteran 
indicated that during the Tet Offensive, he and some others 
were assigned to infantry duty.  One night, while on guard 
duty, mortar fire landed close to his position.  Somebody 
yelled "incoming' and "all hell broke loose."  A nearby 
bunker exploded, and the veteran stated that the attack he 
witnessed that night was more severe than he had previously 
experienced.  He indicated that during that night, he 
"prayed like never before," and that he was extremely 
frightened.  He stated that he still relived that night.

An August 2000 letter from the U.S. Armed Forces Service 
Center for the Research of Unit Records (CRUR) indicates that 
the 25th Infantry Division records from November 1, 1969 to 
April 30, 1970 document numerous attacks at Tay Ninh during 
that period.  Tay Ninh was the main base area location of the 
548th Light Maintenance Company and that the veteran was 
assigned to the 548th Light Maintenance Company from January 
1970 to November 1970.  Furthermore, the letter indicates 
that certain individuals listed by the veteran were indeed 
assigned to the 548th Light Maintenance Company but that 
Morning Reports dated in January 1970 and available Army 
casualty data did not list those individuals as casualties.  
Further Morning Reports, according to CRUR, could be ordered 
from the National Personnel Records Center (NPRC).  

On August 2000 VA annual psychiatric examination, the veteran 
reported drinking, and the examiner noted tremors.  On 
sobriety test, he exhibited difficulty with heel-toe walking, 
but he did not appear to be intoxicated.  The examination 
indicated that the veteran appeared to be suffering from PTSD 
that appeared to be related to service.

An October 2000 VA progress note indicated a diagnosis of 
PTSD and alcohol dependence.  

An October 2001 comprehensive and detailed fee-basis medical 
examination report reflects a diagnosis of subthrethold PTSD, 
dysthymia, polysubstance abuse, and rule out bipolar 
disorder.

A March 2003 comprehensive and detailed fee-basis medical 
examination report reflects a diagnosis of dysthymia, alcohol 
dependence, and personality disorder, not otherwise 
specified.  The examiner opined that the veteran did not meet 
sufficient criteria for the diagnosis of PTSD.  

In May 2003, the veteran testified that during his 10 months 
in Vietnam, he was stationed in Tay Ninh with the 548th Light 
Maintenance Company for one month.  He indicated that during 
his last two months in the country, he was deactivated to 
Long Binh.  During the remainder of his time in Vietnam, he 
reported that he was with Black Horse, which was the 11th 
Armored Cavalry with the 1st Division.  With Black Horse, he 
indicated, he was also stationed in Tay Ninh.  With the 11th 
Armored Cavalry, he was assigned to guard duty.  He stated 
that during that time, he was exposed to "constant mortar 
attacks."  After he returned to the United States, he 
testified that he could not stop thinking about Vietnam 

New and Material Evidence 

As noted above, the veteran's claim of service connection for 
PTSD was previously denied in a September 1994 rating 
decision that became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in September 1994.

In this case, the additional evidence submitted after the 
initial rating decision consists of a VA and fee-basis 
medical evidence, information from CRUR, and hearing 
testimony.  The new evidence establishes many diagnoses of a 
psychiatric nature including diagnoses of PTSD.  The Board 
notes that PTSD had not been diagnosed prior to the September 
1994 rating decision.  Indeed, the new evidence includes an 
opinion that the veteran's PTSD is related to service.  The 
new evidence, particularly the medical evidence reflecting a 
nexus between PTSD and service, supports the veteran's claim 
that his he suffers from PTSD that is of service origin.  

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claim 
for service connection for PTSD in that it contributes to a 
more complete picture of the origin of the veteran's claimed 
disability.  See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 
1363.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.  

Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes). 

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f) (2003); Moreau 
v. Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 2002) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See also 38 C.F.R. § 3.304(d) 
(2003).  

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) & (f), and the 
applicable provisions in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran engaged in combat with the enemy.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  See Doran v. Brown, 6 Vet. App. 
283 (1994).  However, it was recently held that the Board may 
not rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of such service.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Although the veteran has testified that he served in a combat 
unit, the evidence of record does not indicate combat.  Thus, 
he is not entitled to benefit from the combat presumption 
outlined above.  See 38 U.S.C.A. 1154.  

The veteran has had variable diagnoses.  He was alternatively 
diagnosed with dysthymia, polysubstance abuse, attention 
deficit disorder, and major depression.  At various times, 
PTSD was also diagnosed.  Because the veteran is entitled to 
the benefit of the doubt, the Board concludes that he suffers 
from PTSD.  38 U.S.C.A. § 5107; Gilbert, supra.  

In August 2000, a VA examiner concluded that the veteran's 
PTSD was related to service.  Normally, such a medical 
opinion would suffice in the granting of service connection.  
See 38 C.F.R. § 3.303.  In the case of a claim of service 
connection for PTSD, however, additional evidence in 
necessary.  38 C.F.R. § 3.304(f).  There must be independent 
evidence to corroborate the veteran's statements as to the 
occurrence of his claimed stressors.  Doran, 6 Vet. App. at 
288-89 (1994).  

As detailed above, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau, supra.  Despite the fee-basis 
medical opinions in which psychiatrists opined that the 
veteran did not suffer from PTSD, the veteran has received 
other diagnoses of PTSD.  As explained above, the evidence 
being at least in relative equipoise, the Board must consider 
the evidence most favorable to the veteran.  Gilbert, supra.  
Thus, the veteran meets the first hurdle for the granting of 
service connection for PTSD.  Id.  The August 2000 VA medical 
opinion reflects a nexus between the veteran's PTSD and 
service.  Thus, the second prong is met.  Id.  The Board now 
turns to the third element that must be shown before service 
connection for PTSD can be granted.

The veteran claims to have faced mortar attacks while 
stationed in Tay Ninh.  Information obtained from CRUR 
confirms numerous mortar attacks on Tay Ninh from November 1, 
1969 to April 30, 1970.  The veteran was in that vicinity 
from January 1970 to approximately September 1970.  The 
Board, therefore, concludes that the veteran endured mortar 
attacks as he has testified.  Because the third element 
necessary for the granting of service connection for PTSD has 
been established, service connection for PTSD is granted.  
38 C.F.R. §§ 3.303; 3.304(f).  

The veteran's contention that he served as an infantryman is 
unconfirmed.  The Board finds that this lack of confirmation 
is of no consequence.  The veteran asserts and the evidence 
corroborates that he was in Tay Ninh during the period in 
question.  The question of his specific duties and 
assignments is thus immaterial.  The Board also finds that 
VA's failure to seek information from the NPRC is not 
prejudicial to the veteran as sufficient evidence to 
establish his claim of service connection for PTSD is already 
of record.  See Bernard, supra.  

In sum, the evidence in this case does not unequivocally 
support the veteran's claim of service connection for PTSD.  
As detailed above, however, the evidence for and against his 
claim of service connection for PTSD is at least in relative 
equipoise, and, as a consequence, he must prevail.  
38 U.S.C.A. § 5107, Gilbert, supra.


ORDER

Service connection for PTSD is granted.






	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



